Citation Nr: 0640148	
Decision Date: 12/29/06    Archive Date: 01/05/07

DOCKET NO.  05-05 211	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to service connection for right (major) 
acromioclavicular joint degenerative disease, status post 
rotator cuff tear.

2.  Entitlement to service connection for a left shoulder 
injury, status post-rotator cuff tear.

3.  Entitlement to service connection for degenerative 
changes of the low back with strain.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W.L. Pine, Counsel


INTRODUCTION

The veteran had active service from June 1966 to February 
1970.

This appeal is from a February 2004 rating decision by the 
above Department of Veterans Affairs (VA) Regional Office 
(RO).

The veteran testified by videoconference in a hearing with 
the undersigned Veterans Law Judge in July 2006.  A 
transcript of the hearing is of record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant when further action is required.


REMAND

VA has not conducted an examination of the veteran's 
shoulders or low back for compensation purposes in 
conjunction with the claims at issue.  The opinion of the 
U.S. Court of Appeals for Veterans Claims in McLendon v. 
Nicholson, 20 Vet. App. 79 (2006) is persuasive in concluding 
that VA should examine the veteran in this case.  A 
compensation examination is warranted for thisveteran, given 
the evidence of current diagnoses, the type, place, and 
circumstances of the veteran's service as a combat 
batteryman, his testimony describing the stress and strain on 
his back and shoulders carrying and loading ammunition, and 
the service medical record noting a complaint of back pain 
with radiation into the right leg.

The veteran asserts he has experienced continuous back and 
shoulder pain since service.  He has submitted lay statements 
corroborating his testimony.  The evidence of record shows, 
and he does not deny, injuries after service.  He testified 
that medical records from a Workers Compensation action in 
California showed existing degenerative changes in his back 
at that time.  Those records should be obtained, unless they 
are the same as the records from Albertson/Lucky Foods which 
the veteran has already declared are unavailable.  A medical 
opinion on the relative probability that the current 
condition of each shoulder and of the low back is associated 
with service will be necessary to decide these claims.

Accordingly, the case is REMANDED for the following action:

1.  Request the veteran to provide 
information necessary to obtain the 
Workers Compensation records pertaining to 
his low back, about which he testified in 
his videoconference hearing.  Obtain any 
necessary authorization for the release of 
such records, and associate any 
information obtained with the claims file.

2.  Schedule the veteran for VA 
examination of both shoulders and the low 
back, to determine whether there is a 
causal nexus between any currently 
manifested shoulder or low back disorder 
and his active military service from June 
1966 to February 1970.  All indicated 
tests and studies should be conducted, and 
all findings described in detail.  The 
claims file must be made available to the 
examiner for review, and the examination 
report should reflect that such review is 
accomplished.

a.  A diagnosis of any currently 
manifested disorder of either shoulder or 
the low back should be made, and the 
examiner should render an opinion as to 
whether the condition is etiologically 
related to the veteran's military 
service.  The examiner should be asked to 
discuss any indication in the record that 
the veteran sustained post-service 
occupational injury to any of the joints 
in issue.  All indicated special studies 
or tests, including X-ray films, if 
necessary, are to be done.

b.  After review of the claims file 
noting the service medical records and 
post-service medical history as to each 
shoulder and the low back, elicitation of 
history from the veteran, and clinical 
examination, the examiner should proffer 
an opinion as to whether it is more 
likely than not (i.e., to a degree of 
probability greater than 50 percent), at 
least as likely as not (i.e., a 50-50 
degree of probability), or unlikely 
(i.e., a probability of less than 50 
percent) that any current low back or 
shoulder disability is related to the 
veteran's active military service.

c.  Note: The term "at least as likely 
as not" does not mean merely within the 
realm of medical possibility, but rather 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of causation as it is to 
find against it.

d.  If it cannot be determined whether 
the veteran currently has a disability of 
either shoulder or the low back that is 
related to his active service, on a 
medical or scientific basis and without 
invoking processes relating to guesses or 
judgment based upon mere conjecture, the 
examiner should clearly and specifically 
so specify in the report, and explain why 
this is so.

3.  Re-adjudicate the claims at issue.  If 
any claim remains denied, provide the 
appellant and his representative an 
appropriate supplemental statement of the 
case and an appropriate period to respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant need take no 
further action until he is further informed.  The purpose of 
this REMAND is to obtain additional information and to afford 
due process.  No inference should be drawn regarding the 
final disposition of the claim because of this action.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

Expedite this claim.  The law requires that all claims 
remanded by the Board of Veterans' Appeals or by the United 
States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
Supp. 2005).




__________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a final decision 
of the Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a final decision of the Board on the merits of the appeal.  
38 C.F.R. § 20.1100(b) (2006).

